DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to the Application filed on 5/29/2020. 

Examiner’s Amendment
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
4.	The application has been amended as follows:

	Claim 6:
Change “An encapsulated perfume composition according to one of claim 1”
To -- An encapsulated perfume composition according to claim 1--

Allowable Subject Matter
5. 	Claims 1 – 16 are allowed. 
6. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Aussant et al. (US PG Pub 2018/0185808 A1). 



           Summary of Claim 1: 
An encapsulated perfume composition comprising 
at least one core-shell microcapsule suspended in a suspending medium, 
wherein said at least one core-shell microcapsule comprises a core containing at least one perfume ingredient, 
and a shell surrounding or at least partially surrounding the core, 
wherein the shell comprises a thermosetting resin formed by the reaction of shell-forming materials selected from the group consisting of monomers, pre-polymers and pre- condensates, 
and wherein the encapsulated perfume composition comprises a polymeric stabilizer that is the reaction product of a polymeric surfactant and a silane containing a functional group capable of forming covalent bonds with the shell.  



	Aussant et al. teach encapsulated perfume compositions comprising at least one aminoplast core-shell microcapsule dispersed in a suspending medium, the microcapsule comprising a perfume-containing core encapsulated in a shell, the shell comprising a network of cross-linked aminoplast resin, wherein the resin comprises a polymeric stabilizer (claim 1).
	Aussant et al. do not teach or fairly suggest the claimed encapsulated perfume composition, wherein the perfume composition comprises, in particular, the claimed stabilizer comprising a reaction product of a polymeric surfactant and a silane containing a functional group capable of forming covalent bonds with the shell. Applicant demonstrated the claimed encapsulated perfume compositions containing the claimed stabilizer results in enhanced perfume release on wet and damp fabrics while keeping comparable pre-rub and post-rub performance on dry fabrics (p. 36-40 of instant specification).
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.